EXHIBIT 10 SUMMARY OF PROPOSED TERMS for an ACQUISITION of PAIVIS, CORP. The following binding term sheet (the “Term Sheet”) summarizes the principal terms with respect to a potential tax free reorganization via a triangular merger. Parties: Paivis Corp., an existing public Trustcash (the “Trustcash” or"Paivis") listed on the OTC Bulletin Board, domiciled in Nevada, and current in its SEC filings, which business is outlined in schedule A; and Trustcash Holdings, Inc., an existing public Trustcash (“Trustcash”) listed on the OTC Bulletin Board, domiciled in Nevada, and current on its SEC filings which business is outlined in schedule B. Closing: As soon as practicable (the "Closing"), subject to the conditions to closing set forth below; no later than November 30, 2007, subject to extension by mutual agreement of the Parties. Purchase Price and Share Issuance: Trustcash at Closing shall purchase 100 percent (100%) of the issued and outstanding common shares of Paivis on a share for share basis of $1.30 per share subject to an independent price evaluation of Paivis, in the equivalent of Trustcash Preferred Shares. The rights and preferences of the Preferred Shares are to be determined as Closing, will include but not be limited to 1) a mandatory annual Dividend provision and; 2) registration rights; and. Trustcash at Closing shall purchase 100 percent (100%) of the issued and outstanding Paivis Preferred Series A on a share for share basis by issuing to the Preferred Series A shareholders of Paivis, 250,000 Preferred Series B shares of Trustcash with designated rights identical to the designated rights of the Paivis Preferred Series A (currently there are 250,000 shares of Paivis, Series A issued and outstanding); and Trustcash at Closing shall purchase 100 percent (100%) of the issued and outstanding Paivis Preferred Series B on a share for share basis by issuing to the Preferred Series B shareholders of Paivis, Preferred Series C shares of Trustcash identical to the designated rights of the Paivis Preferred Series B (currently there are 3,075,000 shares of Paivis, Series A issued and outstanding); and Trustcash at Closing shall purchase 100 percent (100%) of the issued and outstanding Paivis Preferred Series D on a share for share basis by issuing to the Preferred Series D shareholders of Paivis, 1,266,667 Preferred Series E identical to the designated rights of the Paivis Preferred Series D (currently there are 1,266,667 shares of Paivis, Series D reserved for issuance) -1- Conditions Precedent: Mutual completion of legal and financial due diligence to the satisfaction of Trustcash and Paivis (collectively the “Merging Companies”), including disclosure of all pending material agreements, contracts and liabilities. Trustcash and Paivis being current in their filings under the Securities Exchange Act of 1934. Balance Sheet, including liabilities, of each Merging Trustcash to be satisfactory to the other. No material adverse change existing or pending. Paivis will have entered into definitive purchase agreements with Detroit Phone Cards, Inc. and AAAA Media Services, Ltd., which businesses are outlined on Schedule C and D. An equity or debt financing to Trustcash of Six Million Dollars ($6,000,000). Trustcash to make application, as soon as practicable, to list its Common and Preferred Shares for trading on a senior exchange. Governing Law: This Term Sheet shall be governed by and construed in accordance with the laws of the State of New York without regard to choice of law provisions thereof. No Shop Agreement: Upon Acceptance of this term sheet, neither the Trustcash nor its shareholders, affiliates, management or agents shall solicit other potential investors nor engage in any discussions or execute any agreements related to the sale or transfer of a significant portion of the Trustcash’s assets or securities to any other party until the earlier of the signing of definitive documents memorializing the provisions herein or October 15, 2007, subject to extension by mutual agreement of the parties.Should both parties agree in writing that definitive documents shall not be executed pursuant to this term sheet, and then the Trustcash shall have no further obligations under this section. Expenses and Legal Fees: Whether or not the Exchange is consummated, each Party hereto will bear their own respective expenses, including legal, auditing, accounting and professional fees, incurred in connection with the Exchange or any of the other transactions contemplated hereby accept as agreed upon herein or in separate agreement or understanding reached by the Merging Companies. By: /s/ Greg Moss Date: October 5, 2007 Name: Greg Moss President, Trustcash Holdings Inc., By: /s/ Edwin Kwong Date: October 5, 2007 Name: Edwin Kwong President, Paivis, Corp. -2- Schedule A PAIVIS, CORP Summary Paivis, Corp. is a wholesale telecommunications carrier that sells prepaid "point-of-sale activated" and live cards. Paivis generates its revenues through the sale of prepaid calling cards and wireless services, and international wholesale termination. Products are sold at over 7500 locations throughout many of the country's major retail outlets, including Duane Reade, 7-Eleven, and Chevron. CORPORATE DETAILS State of Incorporation:Nevada Date of Incorporation:1999 Filing Status with the SEC:Fully reporting Status of 10-Ks & QsCurrent Number of Common Shares Authorized:125,000,000 Par Value of Common Shares:$0.0002 Common Shares Issued & Outstanding: 42,385,068 (as of June 30, 2007 10QSB) Number of Preferred Shares Authorized:15,000,000 Par Value of Preferred Shares:$.0002 Number of Preferred Shares Issued:3,000,750 Derivative Securities (Warrants, Options, etc.):2,450,000 (Warrants) Subsidiaries: 3 Symbol: PAVC -3- Schedule B TRUSTCASH HOLDING INC. Summary Through its Trustcash brand and website www.trustcash.com, the Trustcash is a pioneer of anonymous payment systems for the internet. It developed a business based on the sale of a stored value card (both virtual and physical) that can be used by consumers to make secure and anonymous purchases on the internet without disclosing their credit card or personal information. Trustcash provides to its customers the "Trustcash" payment card, which is sold in denominations ranging from $10 to $200 either online, through any of over 500 websites, or at over 50,000 retail locations in the United States via MoneyGram. Trustcash's non-reloadable, virtual Trustcash card is the only "stored value card" that can be purchased where no personal data is stored or available, providing a unique level of both security and privacy to the purchaser. CORPORATE DETAILS State of Incorporation:Delaware Date of Incorporation:2000 Filing Status with the SEC:Fully reporting Status of 10-K’s & Q’sCurrent Number of Common Shares Authorized:350,000,000 Par Value of Common Shares:$0.001 Common Shares Issued &
